ITEMID: 001-106248
LANGUAGEISOCODE: ENG
RESPONDENT: UKR
BRANCH: ADMISSIBILITY
DATE: 2011
DOCNAME: PANASYUK v. UKRAINE
IMPORTANCE: 4
CONCLUSION: Inadmissible
JUDGES: Dean Spielmann;Elisabet Fura;Isabelle Berro-Lefèvre;Karel Jungwiert;Mark Villiger;Mykhaylo Buromenskiy
TEXT: The applicant, Mr Igor Yevgenyevich Panasyuk, is a Ukrainian national who was born in 1971 and is currently serving a life sentence in prison. The Ukrainian Government (“the Government”) were represented by their Agent, Mr Y. Zaytsev.
The facts of the case, as submitted by the parties, may be summarised as follows.
In June 2001 the applicant and several other persons were arrested on suspicion of having committed a number of serious crimes including murders and robberies. According to the applicant, he was not provided with a lawyer at the initial stages of the investigation.
On 14 and 21 March 2002, a journalist D. published an article in the local newspaper M. concerning the criminal proceedings against the applicant. The article began by referring to the investigator in charge, who expressed the opinion that the applicant “was the head of the group and could have become a good manager in other circumstances”. Later on, the article reported on the criminal activity of the applicant and his accomplices in a confirmatory manner and without any reservation or qualification. The article referred to the applicant by his real name whereas the names of the other persons were changed. It finished with the words of the same investigator, who remarked that “the applicant’s gang” might have done much more if the applicant had not been arrested.
On 15 May 2003 the Zaporozhzhya Court of Appeal found, inter alia, that the applicant had organised an armed gang and participated in the perpetration of murders, robberies and other less serious crimes. The court sentenced him to life imprisonment with confiscation of property. The judgment was based on a number of expert opinions as well as on oral, documentary and material evidence.
On 23 June 2003 the applicant appealed in cassation, alleging, among other things, that his procedural rights had been violated as a result of the above article.
On 20 November 2003 the Supreme Court, acting as a court of cassation, upheld the judgment of 15 May 2003 as substantiated, finding that there had been no procedural irregularities in the proceedings in question. The decision of the Supreme Court was pronounced in the presence of the applicant and his lawyer.
Article 62 of the Constitution reads as follows:
“A person is presumed innocent of committing a crime and shall not be subjected to criminal punishment until his or her guilt is proved through the process of law and established by a court verdict of guilty. ...”
According to Article 344 of the Code, a copy of the judgment of the first-instance court shall be delivered to the convicted or acquitted person within three days after its pronouncement in the courtroom.
Article 377 of the Code provides requirements to the structure of the decision taken by the court of appeal.
According to Article 379 of the Code, the decision of the court of appeal shall be pronounced in the courtroom. If the preparation of the decision requires much time, the court may pronounce only operative part of the decision. In that case, the full text of the decision shall be prepared and pronounced to the participants of the proceedings during five days after the pronouncement of the operative part. The time of the pronouncement of the full text of the decision shall be indicated in its operative part which was prepared earlier.
Article 400-2 of the Code provides that the decision of the court of cassation shall be prepared and pronounced in accordance with the requirements of Articles 377 and 379 of the Code.
